Citation Nr: 0608888	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-40 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease. 


REPRESENTATION

Veteran represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's spouse, and the veteran's father


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.  A transcript of the 
hearing testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his current gastroesophageal reflux 
disease was incurred in or aggravated by service, including 
as a result of medications given for a psychiatric condition 
in service.  

At the veteran's entrance examination, he reported stomach, 
liver, or intestinal trouble.  Service medical records show 
several reports of an upset stomach, nausea, vomiting, 
diarrhea, and abdominal pain.  He has been treated since 1980 
for gastric problems and ulcers.  In 2002, he was diagnosed 
with gastroesophageal reflux disease.  The veteran has not 
had a VA examination.  In light of this information, the 
Board finds that a VA examination is necessary.  

At a May 2005 hearing, the veteran testified that he received 
treatment at Franklin Parish Hospital in 1980 for gastritis; 
however, other than a receipt of payment, there are no 
treatment records associated with the claims file.  An 
attempt should be made to obtain the private treatment 
records.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, per 38 C.F.R § 
3.159 (2005), the case is REMANDED to the RO/AMC for the 
following development:

1.  The veteran should be requested to provide 
information pertaining to pre-military medical 
treatment for any stomach problems, to the 
extent available.  The RO should make all 
reasonable efforts to obtain medical records 
identified by the appellant.

2.  Obtain outpatient treatment record from 
the VA Outpatient Clinic in Monroe (or the 
appropriate VA Health Care System) from July 
2003 to the present.

3.  Ask the veteran to identify and provide 
the proper release forms for the 1980 
treatment at Franklin Parish Hospital or any 
other private treatment facilities where he 
received treatment for a gastric condition; or 
alternatively to provide the private medical 
records directly to VA. 

4.  Thereafter, the veteran should be afforded 
a VA examination to the nature, extent, and 
etiology of the gastroesophageal reflux 
disease.  All necessary tests should be 
completed.  The claims file, to include 
records obtained pursuant to the above, if 
any, should be directed to an appropriate VA 
physician for a medical opinion regarding the 
relationship between the veteran's pre-service 
symptomatology, in-service complaints and 
treatment, and current gastrointestinal 
disorder.  

After reviewing the records and examining the 
veteran, the examiner is requested to express 
an opinion as to the following questions:
	
*	If it can be determined, what was the 
nature of the veteran's pre-service 
gastrointestinal complaints?
*	What is the nature of the veteran's 
current gastrointestinal disorder?  
*	If a pre-service gastrointestinal 
disorder was shown, does the entire 
record covering prior to, during, and 
subsequent to military service make it 
more likely than not (probability 
greater than 50 percent), at least as 
likely as not (probability of 50 
percent), or less likely than not 
(probability less than 50 percent) 
that any current gastrointestinal 
disorder represents an aggravation of 
the pre-service condition beyond the 
progress that was to naturally be 
expected by reason of the inherent 
character or nature of the condition 
versus any change resulting from the 
physical demands of military service, 
and is that aggravation attributable 
to his period of military service?  
*	If it appears that the in-service 
complaints were acute and transitory, 
or constituted a temporary flare-up, 
that should also be noted.  
*	The examiner is also asked to furnish 
an opinion as to whether the veteran's 
current gastroesophageal reflux 
disease is related to the symptoms 
noted in the service medical records.  
*	The examiner is asked to discuss the 
veteran's contention that the 
gastroesophageal reflux disease was 
caused or aggravated by the medication 
given for a psychiatric condition in 
service.  
*	All medical opinions must be 
accompanied by a complete rationale 
based on sound medical principles.

3. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 3.655.  
He should also be afforded the opportunity to 
respond to that SSOC before the claim is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

